
	
		II
		110th CONGRESS
		1st Session
		S. 447
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To abolish the death penalty under Federal
		  law.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Death Penalty Abolition Act of
			 2007.
		2.Repeal of
			 Federal laws providing for the death penalty
			(a)Homicide-Related
			 offenses
				(1)Murder related
			 to the smuggling of aliensSection 274(a)(1)(B)(iv)
			 of the Immigration and Nationality Act
			 (8
			 U.S.C. 1324(a)(1)(B)(iv)) is amended by striking
			 punished by death or.
				(2)Destruction of
			 aircraft, motor vehicles, or related facilities resulting in
			 deathSection 34 of title 18, United States Code, is amended by
			 striking to the death penalty or.
				(3)Murder
			 committed during a drug-related drive-by shootingSection
			 36(b)(2)(A) of title 18, United States Code, is amended by striking
			 death or.
				(4)Murder
			 committed at an airport serving international civil
			 aviationSection 37(a) of title 18, United States Code, is
			 amended, in the matter following paragraph (2), by striking punished by
			 death or.
				(5)Murder
			 committed using chemical weaponsSection 229A(a)(2) of title 18,
			 United States Code, is amended—
					(A)in the paragraph
			 heading, by striking Death
			 penalty and inserting Causing death;
			 and
					(B)by striking
			 punished by death or.
					(6)Civil rights
			 offenses resulting in deathChapter 13 of title 18, United States
			 Code, is amended—
					(A)in section 241,
			 by striking , or may be sentenced to death;
					(B)in section 242,
			 by striking , or may be sentenced to death;
					(C)in section
			 245(b), by striking , or may be sentenced to death; and
					(D)in section
			 247(d)(1), by striking , or may be sentenced to death.
					(7)Murder of a
			 member of congress, an important executive official, or a supreme court
			 justiceSection 351 of title 18, United States Code, is
			 amended—
					(A)in subsection
			 (b)—
						(i)by
			 striking (1); and
						(ii)by striking
			 , or (2) by death and all that follows through the end of the
			 subsection and inserting a period; and
						(B)in subsection
			 (d)—
						(i)by
			 striking (1); and
						(ii)by striking
			 , or (2) by death and all that follows through the end of the
			 subsection and inserting a period.
						(8)Death resulting
			 from offenses involving transportation of explosives, destruction of government
			 property, or destruction of property related to foreign or interstate
			 commerceSection 844 of title 18, United States Code, is
			 amended—
					(A)in subsection
			 (d), by striking or to the death penalty;
					(B)in subsection
			 (f)(3), by striking subject to the death penalty, or;
					(C)in subsection
			 (i), by striking or to the death penalty; and
					(D)in subsection
			 (n), by striking (other than the penalty of death).
					(9)Murder
			 committed by use of a firearm or armor piercing ammunition during commission of
			 a crime of violence or a drug trafficking crimeSection 924 of
			 title 18, United States Code, is amended—
					(A)in subsection
			 (c)(5)(B)(i), by striking punished by death or; and
					(B)in subsection
			 (j)(1), by striking by death or.
					(10)GenocideSection
			 1091(b)(1) of title 18, United States Code, is amended by striking death
			 or.
				(11)First degree
			 murderSection 1111(b) of title 18, United States Code, is
			 amended by striking by death or.
				(12)Murder by a
			 Federal prisonerSection 1118 of title 18, United States Code, is
			 amended—
					(A)in subsection
			 (a), by striking by death or; and
					(B)in subsection
			 (b), in the third undesignated paragraph—
						(i)by
			 inserting or before an indeterminate; and
						(ii)by
			 striking , or an unexecuted sentence of death.
						(13)Murder of a
			 State or local law enforcement official or other person aiding in a Federal
			 investigation; murder of a State correctional officerSection
			 1121 of title 18, United States Code, is amended—
					(A)in subsection
			 (a), by striking by sentence of death or; and
					(B)in subsection
			 (b)(1), by striking or death.
					(14)Murder during
			 a kidnapingSection 1201(a) of title 18, United States Code, is
			 amended by striking death or.
				(15)Murder during
			 a hostage-takingSection 1203(a) of title 18, United States Code,
			 is amended by striking death or.
				(16)Murder with
			 the intent of preventing testimony by a witness, victim, or
			 informantSection 1512(a)(2)(A) of title 18, United States Code,
			 is amended by striking the death penalty or.
				(17)Mailing of
			 injurious articles with intent to kill or resulting in
			 deathSection 1716(j)(3) of title 18, United States Code, is
			 amended by striking to the death penalty or.
				(18)Assassination
			 or kidnaping resulting in the death of the president or vice
			 presidentSection 1751 of title 18, United States Code, is
			 amended—
					(A)in subsection
			 (b)—
						(i)by
			 striking (1); and
						(ii)by striking
			 , or (2) by death and all that follows through the end of the
			 subsection and inserting a period; and
						(B)in subsection
			 (d)—
						(i)by
			 striking (1); and
						(ii)by striking
			 , or (2) by death and all that follows through the end of the
			 subsection and inserting a period.
						(19)Murder for
			 hireSection 1958(a) of title 18, United States Code, is amended
			 by striking death or.
				(20)Murder
			 involved in a racketeering offenseSection 1959(a)(1) of title
			 18, United States Code, is amended by striking death or.
				(21)Willful
			 wrecking of a train resulting in deathSection 1992 of title 18,
			 United States Code, is amended—
					(A)in subsection
			 (a), in the matter following paragraph (10), by striking or subject to
			 death,; and
					(B)in subsection
			 (b), in the matter following paragraph (3), by striking , and if the
			 offense resulted in the death of any person, the person may be sentenced to
			 death.
					(22)Bank
			 robbery-related murder or kidnapingSection 2113(e) of title 18,
			 United States Code, is amended by striking death or.
				(23)Murder related
			 to a carjackingSection 2119(3) of title 18, United States Code,
			 is amended by striking , or sentenced to death.
				(24)Murder related
			 to aggravated child sexual abuseSection 2241(c) of title 18,
			 United States Code, is amended by striking unless the death penalty is
			 imposed,.
				(25)Murder related
			 to sexual abuseSection 2245 of title 18, United States Code, is
			 amended by striking punished by death or.
				(26)Murder related
			 to sexual exploitation of childrenSection 2251(e) of title 18,
			 United States Code, is amended by striking punished by death
			 or.
				(27)Murder
			 committed during an offense against maritime navigationSection
			 2280(a)(1) of title 18, United States Code, is amended by striking
			 punished by death or.
				(28)Murder
			 committed during an offense against a maritime fixed
			 platformSection 2281(a)(1) of title 18, United States Code, is
			 amended by striking punished by death or.
				(29)Murder using
			 devices or dangerous substances in waters of the United
			 StatesSection 2282A of title 18, United States Code, is
			 amended—
					(A)by striking
			 subsection (b); and
					(B)by redesignating
			 subsections (c) and (d) as subsections (b) and (c), respectively.
					(30)Murder
			 involving the transportation of explosive, biological, chemical, or radioactive
			 or nuclear materialsSection 2283 of title 18, United States
			 Code, is amended—
					(A)by striking
			 subsection (b); and
					(B)by redesignating
			 subsection (c) as subsection (b).
					(31)Murder
			 involving the destruction of vessel or maritime facilitySection
			 2291(d) of title 18, United States Code, is amended by striking to the
			 death penalty or.
				(32)Murder of a
			 United States national in another countrySection 2332(a)(1) of
			 title 18, United States Code, is amended by striking death
			 or.
				(33)Murder by the
			 use of a weapon of mass destructionSection 2332a of title 18,
			 United States Code, is amended—
					(A)in subsection
			 (a), in the matter following paragraph (4), by striking , and if death
			 results shall be punished by death and all that follows through the end
			 of the subsection and inserting a period; and
					(B)in subsection
			 (b), by striking , and if death results shall be punished by
			 death and all that follows through the end of the subsection and
			 inserting a period.
					(34)Murder by Act
			 of terrorism transcending national boundariesSection
			 2332b(c)(1)(A) of title 18, United States Code, is amended by striking
			 by death, or.
				(35)Murder
			 involving tortureSection 2340A(a) of title 18, United States
			 Code, is amended by striking punished by death or.
				(36)Murder
			 involving a war crimeSection 2441(a) of title 18, United States
			 Code, is amended by striking , and if death results to the victim, shall
			 also be subject to the penalty of death.
				(37)Murder related
			 to a continuing criminal enterprise or related murder of a Federal, State, or
			 local law enforcement officerSection 408(e) of the
			 Controlled Substances Act
			 (21 U.S.C.
			 848(e)) is amended—
					(A)in the subsection
			 heading, by striking Death penalty and inserting
			 Intentional
			 killing; and
					(B)in paragraph
			 (1)—
						(i)subparagraph (A),
			 by striking , or may be sentenced to death; and
						(ii)in
			 subparagraph (B), by striking , or may be sentenced to
			 death.
						(38)Death
			 resulting from aircraft hijackingSection 46502 of title 49,
			 United States Code, is amended—
					(A)in subsection
			 (a)(2)(B), by striking put to death or; and
					(B)in subsection
			 (b)(1)(B), by striking put to death or.
					(b)Non-Homicide
			 related offenses
				(1)EspionageSection
			 794(a) of title 18, United States Code, is amended by striking punished
			 by death or and all that follows before the period and inserting
			 imprisoned for any term of years or for life.
				(2)TreasonSection
			 2381 of title 18, United States Code, is amended by striking shall
			 suffer death, or.
				(c)Title
			 10
				(1)Offenses
					(A)ConspiracySection
			 881(b) of title 10, United States Code (article 81(b) of the Uniform Code of
			 Military Justice), is amended by striking , if death results and
			 all that follows through the end and inserting as a court-martial or
			 military commission may direct..
					(B)DesertionSection
			 885(c) of title 10, United States Code (article 85(c)), is amended by striking
			 , if the offense is committed in time of war and all that
			 follows through the end and inserting as a court-martial may
			 direct..
					(C)Assaulting or
			 willfully disobeying superior commissioned officerSection 890 of
			 title 10, United States Code (article 90), is amended by striking , if
			 the offense is committed in time of war and all that follows and
			 inserting as a court-martial may direct..
					(D)Mutiny or
			 seditionSection 894(b) of title 10, United States Code (article
			 94(b)), is amended by striking by death or such other
			 punishment.
					(E)Misbehavior
			 before the enemySection 899 of title 10, United States Code
			 (article 99), is amended by striking by death or such other
			 punishment.
					(F)Subordinate
			 compelling surrenderSection 900 of title 10, United States Code
			 (article 100), is amended by striking by death or such other
			 punishment.
					(G)Improper use of
			 countersignSection 901 of title 10, United States Code (article
			 101), is amended by striking by death or such other
			 punishment.
					(H)Forcing a
			 safeguardSection 902 of title 10, United States Code (article
			 102), is amended by striking suffer death and all that follows
			 and inserting be punished as a court-martial may direct..
					(I)Aiding the
			 enemySection 904 of title 10, United States Code (article 104),
			 is amended by striking suffer death or such other punishment as a
			 court-martial or military commission may direct and inserting be
			 punished as a court-martial or military commission may direct.
					(J)SpiesSection
			 906 of title 10, United States Code (article 106), is amended by striking
			 by death and inserting by imprisonment for
			 life.
					(K)EspionageSection
			 906a of title 10, United States Code (article 106a), is amended—
						(i)by
			 striking subsections (b) and (c);
						(ii)by
			 redesignating paragraphs (2) and (3) of subsection (a) as subsections (b) and
			 (c), respectively;
						(iii)in subsection
			 (a)—
							(I)by striking
			 (1);
							(II)by striking
			 paragraph (2) and inserting subsection
			 (b);
							(III)by striking
			 paragraph (3) and inserting subsection (c);
			 and
							(IV)by striking
			 as a court-martial may direct, and all that follows and
			 inserting as a court-martial may direct.;
							(iv)in
			 subsection (b), as so redesignated—
							(I)by striking
			 paragraph (1) and inserting subsection (a);
			 and
							(II)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively;
			 and
							(v)in
			 subsection (c), as so redesignated, by striking paragraph (1)
			 and inserting subsection (a).
						(L)Improper
			 hazarding of vesselThe text of section 910 of title 10, United
			 States Code (article 110), is amended to read as follows:
						
							Any person subject to this chapter who
				willfully and wrongfully, or negligently, hazards or suffers to be hazarded any
				vessel of the Armed Forces shall be punished as a court-martial may
				direct.
							.
					(M)Misbehavior of
			 sentinelSection 913 of title 10, United States Code (article
			 113), is amended by striking , if the offense is committed in time of
			 war and all that follows and inserting as a court-martial may
			 direct..
					(N)MurderSection
			 918 of title 10, United States Code (article 118), is amended by striking
			 death or imprisonment for life as a court-martial may direct and
			 inserting imprisonment for life.
					(O)Death or injury
			 of an unborn childSection 919a(a) of title 10, United States
			 Code, is amended—
						(i)in
			 paragraph (1), by striking , other than death,; and
						(ii)by
			 striking paragraph (4).
						(P)RapeSection
			 920(a) of title 10, United States Code (article 120(a)), is amended by striking
			 by death or such other punishment.
					(Q)Crimes triable
			 by military commissionSection 950v(b) of title 10, United States
			 Code, is amended—
						(i)in
			 paragraph (1), by striking by death or such other
			 punishment;
						(ii)in
			 paragraph (2), by striking , if death results and all that
			 follows and inserting as a military commission under this chapter may
			 direct.;
						(iii)in paragraph
			 (7), by striking , if death results and all that follows and
			 inserting as a military commission under this chapter may
			 direct.;
						(iv)in
			 paragraph (8), by striking , if death results and all that
			 follows and inserting as a military commission under this chapter may
			 direct.;
						(v)in
			 paragraph (9), by striking , if death results and all that
			 follows and inserting as a military commission under this chapter may
			 direct.;
						(vi)in
			 paragraph (11)(A), by striking , if death results and all that
			 follows and inserting as a military commission under this chapter may
			 direct.;
						(vii)in paragraph
			 (12)(A), by striking , if death results and all that follows and
			 inserting as a military commission under this chapter may
			 direct.;
						(viii)in paragraph
			 (13)(A), by striking , if death results and all that follows and
			 inserting as a military commission under this chapter may
			 direct.;
						(ix)in
			 paragraph (14), by striking , if death results and all that
			 follows and inserting as a military commission under this chapter may
			 direct.;
						(x)in
			 paragraph (15), by striking by death or such other
			 punishment;
						(xi)in
			 paragraph (17), by striking , if death results and all that
			 follows and inserting as a military commission under this chapter may
			 direct.;
						(xii)in paragraph
			 (23), by striking , if death results and all that follows and
			 inserting as a military commission under this chapter may
			 direct.;
						(xiii)in paragraph
			 (24), by striking , if death results and all that follows and
			 inserting as a military commission under this chapter may
			 direct.;
						(xiv)in paragraph
			 (27), by striking by death or such other punishment; and
						(xv)in
			 paragraph (28), by striking , if death results and all that
			 follows and inserting as a military commission under this chapter may
			 direct..
						(2)Jurisdictional
			 and procedural matters
					(A)Dismissed
			 officer's right to trial by court-martialSection 804(a) of title
			 10, United States Code (article 4(a) of the Uniform Code of Military Justice),
			 is amended by striking or death.
					(B)Courts-martial
			 classifiedSection 816(1)(A) of title 10, United States Code
			 (article 10(1)(A)), is amended by striking or, in a case in which the
			 accused may be sentenced to a penalty of death and all that follows
			 through (article 25a).
					(C)Jurisdiction of
			 general courts-martialSection 818 of title 10, United States
			 Code (article 18), is amended—
						(i)in
			 the first sentence by striking including the penalty of death when
			 specifically authorized by this chapter and inserting except
			 death; and
						(ii)by
			 striking the third sentence.
						(D)Jurisdiction of
			 special courts-martialSection 819 of title 10, United States
			 Code (article 19), is amended in the first sentence by striking for any
			 noncapital offense and all that follows and inserting for any
			 offense made punishable by this chapter..
					(E)Jurisdiction of
			 summary courts-martialSection 820 of title 10, United States
			 Code (article 20), is amended in the first sentence by striking
			 noncapital.
					(F)Number of
			 members in capital cases
						(i)In
			 generalSection 825a of title 10, United States Code (article
			 25a), is repealed.
						(ii)Clerical
			 amendmentThe table of sections at the beginning of subchapter V
			 of chapter 47 of title 10, United States Code, is amended by striking the item
			 relating to section 825a (article 25a).
						(G)Absent and
			 additional membersSection 829(b)(2) of title 10, United States
			 Code (article 29(b)(2)), is amended by striking or, in a case in which
			 the death penalty may be adjudged and all that follows and inserting a
			 period.
					(H)Statute of
			 limitationsSubsection (a) of section 843 of title 10, United
			 States Code (article 43), is amended to read as follows:
						
							(a)(1)A person charged with
				an offense described in paragraph (2) may be tried and punished at any time
				without limitation.
								(2)An offense described in this
				paragraph is any offense as follows:
									(A)Absence without leave or missing
				movement in time of war.
									(B)Murder.
									(C)Rape.
									(D)A violation of section 881 of this
				title (article 81) that results in death to one or more of the victims.
									(E)Desertion or attempt to desert in time
				of war.
									(F)A violation of section 890 of this
				title (article 90) committed in time of war.
									(G)Attempted mutiny, mutiny, sedition, or
				failure to suppress or report a mutiny or sedition.
									(H)A violation of section 899 of this
				title (article 99).
									(I)A violation of section 900 of this
				title (article 100).
									(J)A violation of section 901 of this
				title (article 101).
									(K)A violation of section 902 of this
				title (article 102).
									(L)A violation of section 904 of this
				title (article 104).
									(M)A violation of section 906 of this
				title (article 106).
									(N)A violation of section 906a of this
				title (article 106a).
									(O)A violation of section 910 of this
				title (article 110) in which the person subject to this chapter willfully and
				wrongfully hazarded or suffered to be hazarded any vessel of the Armed
				Forces.
									(P)A violation of section 913 of this
				title (article 113) committed in time of
				war.
									.
					(I)Pleas of
			 accusedSection 845(b) of title 10, United States Code (article
			 45(b)), is amended—
						(i)by
			 striking the first sentence; and
						(ii)by
			 striking With respect to any other charge and inserting
			 With respect to any charge.
						(J)DepositionsSection
			 849 of title 10, United States Code (article 49), is amended—
						(i)in
			 subsection (d), by striking in any case not capital; and
						(ii)by
			 striking subsections (e) and (f).
						(K)Admissibility
			 of records of courts of inquirySection 850 of title 10, United
			 States Code (article 50), is amended—
						(i)in
			 subsection (a), by striking not capital and; and
						(ii)in
			 subsection (b), by striking capital cases or.
						(L)Number of votes
			 required for conviction and sentencing by court-martialSection
			 852 of title 10, United States Code (article 52), is amended—
						(i)in
			 subsection (a)—
							(I)by striking
			 paragraph (1);
							(II)by redesignating
			 paragraph (2) as subsection (a); and
							(III)by striking
			 any other offense and inserting any offense;
			 and
							(ii)in
			 subsection (b)—
							(I)by striking
			 paragraph (1); and
							(II)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively.
							(M)Record of
			 trialSection 854(c)(1)(A) of title 10, United States Code
			 (article 54(c)(1)(A)), is amended by striking death,.
					(N)Forfeiture of
			 pay and allowances during confinementSection 858b(a)(2)(A) of
			 title 10, United States Code (article 58b(a)(2)(A)), is amended by striking
			 or death.
					(O)Waiver or
			 withdrawal of appealSection 861 of title 10, United States Code
			 (article 61), is amended—
						(i)in
			 subsection (a), by striking except a case in which the sentence as
			 approved under section 860(c) of this title (article 60(c)) includes
			 death,; and
						(ii)in
			 subsection (b), by striking Except in a case in which the sentence as
			 approved under section 860(c) of this title (article 60(c)) includes death, the
			 accused and inserting The accused.
						(P)Review by Court
			 of Criminal AppealsSection 866(b) of title 10, United States
			 Code (article 66(b)), is amended—
						(i)in
			 the matter preceding paragraph (1), by inserting in which after
			 court-martial;
						(ii)in
			 paragraph (1), by striking in which the sentence, as approved, extends
			 to death, and inserting the sentence, as approved, extends
			 to; and
						(iii)in paragraph
			 (2), by striking except in the case of a sentence extending to
			 death,.
						(Q)Review by Court
			 of Appeals for the Armed ForcesSection 867(a) of title 10,
			 United States Code (article 67(a)), is amended—
						(i)by
			 striking paragraph (1); and
						(ii)by
			 redesignating paragraphs (2) and (3) as paragraphs (1) and (2),
			 respectively.
						(R)Execution of
			 sentenceSection 871 of title 10, United States Code (article
			 71), is amended—
						(i)by
			 striking subsection (a);
						(ii)by
			 redesignating subsection (b) as subsection (a);
						(iii)by striking
			 subsection (c) and inserting the following:
							
								(b)(1)If a sentence extends to
				dismissal or a dishonorable or bad conduct discharge and if the right of the
				accused to appellate review is not waived, and an appeal is not withdrawn,
				under section 861 of this title (article 61), that part of the sentence
				extending to dismissal or a dishonorable or bad conduct discharge may not be
				executed until there is a final judgment as to the legality of the proceedings
				(and with respect to dismissal, approval under subsection (a)). A judgment as
				to legality of the proceedings is final in such cases when review is completed
				by a Court of Criminal Appeals and—
										(A)the time for the
				accused to file a petition for review by the Court of Appeals for the Armed
				Forces has expired and the accused has not filed a timely petition for such
				review and the case is not otherwise under review by that Court;
										(B)such a petition is
				rejected by the Court of Appeals for the Armed Forces; or
										(C)review is completed
				in accordance with the judgment of the Court of Appeals for the Armed Forces
				and—
											(i)a
				petition for a writ of certiorari is not filed within the time limits
				prescribed by the Supreme Court;
											(ii)such a petition is
				rejected by the Supreme Court; or
											(iii)review is
				otherwise completed in accordance with the judgment of the Supreme
				Court.
											(2)If a sentence extends to dismissal or
				a dishonorable or bad conduct discharge and if the right of the accused to
				appellate review is waived, or an appeal is withdrawn, under section 861 of
				this title (article 61), that part of the sentence extending to dismissal or a
				bad conduct or dishonorable discharge may not be executed until review of the
				case by a judge advocate (and any action on that review) under section 864 of
				this title (article 64) is completed. Any other part of a court-martial
				sentence may be ordered executed by the convening authority or other person
				acting on the case under section 860 of this title (article 60) when approved
				by him under that
				section.
									;
						(iv)by
			 redesignating subsection (d) as subsection (c); and
						(v)in
			 subsection (c), as so redesignated, by striking , except a sentence of
			 death.
						(S)General
			 articleSection 934 of title 10, United States Code (article
			 134), is amended by striking crimes and offenses not capital and
			 inserting crimes and offenses
					(T)Jurisdiction of
			 military commissionsSection 948d(d) of title 10, United States
			 Code, is amended by striking including the penalty of death and
			 all that follows and inserting except death..
					(U)Number of
			 members of military commissionsSubsection (a) of section 948m of
			 title 10, United States Code, is amended to read as follows:
						
							(a)Number of
				membersA military commission under this chapter shall have at
				least 5
				members.
							.
					(V)Number of votes
			 required for sentencing by military commissionSection 949m of
			 title 10, United States Code, is amended—
						(i)in
			 subsection (b)—
							(I)by striking
			 paragraph (1); and
							(II)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
							(ii)by
			 striking subsection (c).
						(W)Appellate
			 referral for military commissionsSection 950c of title 10,
			 United States Code, is amended—
						(i)in
			 subsection (b)(1), by striking except a case in which the sentence as
			 approved under section 950b of this title extends to death,; and
						(ii)in
			 subsection (c), by striking Except in a case in which the sentence as
			 approved under section 950b of this title extends to death, the accused
			 and inserting The accused.
						(X)Execution of
			 sentence by military commissions
						(i)In
			 generalSection 950i of title 10, United States Code, is
			 amended—
							(I)in the section
			 heading, by striking ;
			 procedures for execution of sentence of death;
							(II)by striking
			 subsections (b) and (c);
							(III)by
			 redesignating subsection (d) as subsection (b); and
							(IV)in subsection
			 (b), as so redesignated, by striking , except a sentence of
			 death.
							(ii)Clerical
			 amendmentThe table of sections at the beginning of subchapter VI
			 of chapter 47A of title 10, United States Code, is amended by striking the item
			 relating to section 950i and inserting the following new item:
							
								
									950i. Execution of
				sentence.
								
								.
						(d)Conforming
			 amendments
				(1)Repeal of
			 criminal procedures relating to imposition of death sentence
					(A)In
			 generalChapter 228 of title 18, United States Code, is
			 repealed.
					(B)Clerical
			 amendmentThe table of chapters for part II of title 18, United
			 States Code, is amended by striking the item relating to chapter 228.
					(2)Other
			 provisions
					(A)Interception of
			 wire, oral, or electronic communicationsSection 2516(1)(a) of
			 title 18, United States Code, is amended by striking by death
			 or.
					(B)Release and
			 detention pending judicial proceedingsChapter 207 of title 18,
			 United States Code, is amended—
						(i)in
			 section 3142(f)(1)(B), by striking or death; and
						(ii)in
			 section 3146(b)(1)(A)(i), by striking death, life imprisonment,
			 and inserting life imprisonment.
						(C)Venue in
			 capital casesChapter 221 of title 18, United States Code, is
			 amended—
						(i)by
			 striking section 3235; and
						(ii)in
			 the table of sections, by striking the item relating to section 3235.
						(D)Period of
			 limitations
						(i)In
			 generalChapter 213 of title 18, United States Code, is amended
			 by striking section 3281 and inserting the following:
							
								3281.Offenses with
				no period of limitationsAn
				indictment may be found at any time without limitation for the following
				offenses:
									(1)A violation of
				section
				274(a)(1)(A) of the Immigration
				and Nationality Act (8 U.S.C. 1324(a)(1)(A))
				resulting in the death of any person.
									(2)A violation of section 34 of this
				title.
									(3)A violation of section 36(b)(2)(A) of this
				title.
									(4)A violation of section 37(a) of this title
				that results in the death of any person.
									(5)A violation of section 229A(a)(2) of this
				title.
									(6)A violation of section 241, 242, 245(b), or
				247(a) of this title that—
										(A)results in death; or
										(B)involved kidnapping or an attempt to
				kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual
				abuse, or an attempt to kill.
										(7)A violation of subsection (b) or (d) of
				section 351 of this title.
									(8)A violation of
				section 794(a) of this title.
									(9)A violation of subsection (d), (f), or (i)
				of section 844 of this title that results in the death of any person (including
				any public safety officer performing duties as a direct or proximate result of
				conduct prohibited by such subsection).
									(10)An offense punishable under subsection
				(c)(5)(B)(i) or (j)(1) of section 924 of this title.
									(11)An offense punishable under section
				1091(b)(1) of this title.
									(12)A violation of section 1111 of this title
				that is murder in the first degree.
									(13)A violation of section 1118 of this
				title.
									(14)A violation of subsection (a) or (b) of
				section 1121 of this title.
									(15)A violation of section 1201(a) of this
				title that results in the death of any person.
									(16)A violation of section 1203(a) of this
				title that results in the death of any person.
									(17)An offense punishable under section
				1512(a)(3) of this title that is murder (as that term is defined in section
				1111 of this title).
									(18)An offense punishable under section
				1716(j)(3) of this title.
									(19)A violation of subsection (b) or (d) of
				section 1751 of this title.
									(20)A violation of section 1958(a) of this
				title that results in death.
									(21)A violation of section 1959(a) of this
				title that is murder.
									(22)A violation of subsection (a) (except for a
				violation of paragraph (8), (9) or (10) of such subsection) or (b) of section
				1992 of this title that results in the death of any person.
									(23)A violation of section 2113(e) of this
				title that results in death.
									(24)An offense punishable under section 2119(3)
				of this title.
									(25)An offense punishable under section 2245(a)
				of this title.
									(26)An violation of
				section 2251 of this title that results in the death of a person.
									(27)A violation of section 2280(a)(1) of this
				title that results in the death of any person.
									(28)A violation of section 2281(a)(1) of this
				title that results in the death of any person.
									(29)A violation of section 2282A(a) of this
				title that causes the death of any person.
									(30)A violation of section 2283(a) of this
				title that causes the death of any person.
									(31)An offense punishable under section 2291(d)
				of this title.
									(32)An offense punishable under section
				2332(a)(1) of this title.
									(33)A violation of subsection (a) or (b) of
				section 2332a of this title that results in death.
									(34)An offense punishable under section
				2332b(c)(1)(A) of this title.
									(35)A violation of section 2340A(a) of this
				title that results in the death of any person.
									(36)A violation of
				section 2381 of this title.
									(37)A violation of section 2441(a) of this
				title that results in the death of the victim.
									(38)A violation of
				section
				408(e) of the Controlled
				Substances Act (21 U.S.C. 848(e)).
									(39)An offense punishable under subsection
				(a)(2)(B) or (b)(1)(B) of section 46502 of title
				49.
									
						(ii)Clerical
			 amendmentThe table of sections for chapter 213 of title 18,
			 United States Code, is amended by striking the item relating to section 3281
			 and inserting the following:
							
								
									3281. Offenses with no period of
				limitations.
								
								.
						3.Prohibition on
			 imposition of death sentence
			(a)In
			 generalNotwithstanding any other provision of law, no person may
			 be sentenced to death or put to death on or after the date of enactment of this
			 Act for any violation of Federal law.
			(b)Persons
			 sentenced before date of enactmentNotwithstanding any other
			 provision of law, any person sentenced to death before the date of enactment of
			 this Act for any violation of Federal law shall serve a sentence of life
			 imprisonment without the possibility of parole.
			
